UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4668

GREGORY SEAN HENRY,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Durham.
Frank W. Bullock, Jr., District Judge.
(CR-98-52)

Submitted: December 29, 1999

Decided: January 24, 2000

Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Quang Ngoc Nguyen, Hillsborough, North Carolina, for Appellant.
Walter C. Holton, Jr., United States Attorney, Sandra J. Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Gregory Sean Henry appeals from the judgment entered against
him after his guilty plea to conspiracy to distribute cocaine base in
violation of 21 U.S.C.A. § 846 (West 1999). The court sentenced
Henry to a 408-month term of imprisonment. On appeal, Henry
argues that the court should not have relied upon portions of the trial
transcript of one of his co-conspirators, Harold Wooten; that the court
erred in denying his motion to call witnesses at the sentencing hear-
ing; and the court erred in applying enhancements for Henry's role in
the offense for being a supervisor or organizer and for possession of
a dangerous weapon. Finding no error, we affirm.

First, Henry argues that the court erred in allowing testimony of an
FBI agent who testified to information given to him by cooperating
witnesses because the testimony should have been suppressed on the
ground that some of the witnesses were allegedly offered leniency for
their testimony in violation of 18 U.S.C.A. § 201(c)(2) (West Supp.
1999), which prohibits a person from offering anything of value in
exchange for testimony. This argument was definitively rejected by
this court in United States v. Richardson, 195 F.3d 192 (4th Cir.
1999).

Next, Henry argues that the court refused to allow him to present
witnesses at the sentencing hearing. The record reflects that defense
counsel made the request on the day of the hearing. Defense counsel
had notice that the Government would be relying upon portions of the
trial transcript of one of his co-conspirators and had ample opportu-
nity to move to present witnesses prior to the day of the sentencing
hearing. Further, defense counsel did not present any evidence of
prejudice resulting from his inability to present witnesses. Therefore,
we find that the district court did not abuse its discretion in its deci-
sion. See Ungar v. Sarafite, 376 U.S. 575, 589 (1964); United States
v. LaRouche, 896 F.2d 815, 823 (4th Cir. 1990).

Finally, Henry objects to the district court's application of offense
level enhancements under U.S. Sentencing Guidelines Manual
§ 3B1.1(a) (1998) for being an organizer or leader of a criminal activ-

                     2
ity that involved five or more persons or was otherwise extensive, and
under § 2D1.1(b)(1) for possession of a dangerous weapon. We find
that the district court did not clearly err in applying these enhance-
ments and affirm on the reasoning of the district court. (See J.A. at
38-39, 45-46.)

We therefore affirm the judgment. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    3